Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to Applicant’s After Final Response filed on 02/05/2021.
2.	Claims 1-20 are pending.

Response to Arguments
3.	Applicant’s arguments and amendments filed on 02/05/2021 have been carefully considered and are deemed to be fully persuasive. Therefore the Double Patenting rejection of the claims is withdrawn in view of approved Terminal Disclaimer filed on 02/05/2021.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Donoghue et al. (USPUB# 2010/0251304 A1) teaches network content delivery apparatus and methods based on content compiled from various sources and particularly selected for a given user. In one embodiment, the network comprises a cable television network, and the content sources include DVR, broadcast, nPVR, and VOD. The user-targeted content is assembled into a playlist, and displayed as a continuous stream on a virtual channel particular to that user. User interfaces 
Rathod (USPUB# 2011/0276396 A1) teaches a system and method for dynamically monitoring, tracking, storing, processing & presenting physical or digital activities, actions, locations, behavior & status with dynamically attached active links is described. A method includes system, method, protocol, service, platform, and framework for dynamically monitoring, tracking, storing, determining, & processing user(s)' or any types of entities' physical or digital filtered activities, actions, interactions, responses, events, transactions, life stream, locations, behavior, movement, environment, status, states & conditions from one or more filtered sources and dynamically presenting said action or activity or status or log item(s) with dynamically attached active links to determined receivers, wherein said active links enables user to access action item specific functionalities including any types of application, service, accessing, processing functionalities, take one or more actions on action item, communicate, collaborate, participate, provide services & responses, workflow and any types of application, service functionalities.
Andreou et al. (USPUB# 2017/0289234 A1) teaches systems and methods for communicating and displaying collections of image and video clip content are 
Beyabani (USPUB# 2017/0289234 A1) teaches a system and method may include receiving a media stream via a media delivery network, the media stream comprising a plurality of media segments, measuring a plurality of characteristics of a media segment of the plurality of media segments, and assigning a characteristics score to each of the plurality of characteristics. The system and method may further include applying a filter to the media segment to generate a media segment score based on the characteristics scores and to compare the media segment score with a threshold, and outputting a filtered media stream from the filter.
Donoghue, Rathod, Andreou, Beyabani and other prior arts do not singularly or in combination disclose the limitations " wherein the interface includes a plurality of feedback options to interact with the live content stream; providing, by the computing system, a visual prompt in the interface, wherein the visual prompt prompts viewers of 
Dependent claims 2-10, 12-15 and 17-20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        02/11/2021